Citation Nr: 0111548	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was scheduled for a videoconference hearing 
before a member of the Board in January 2000.  He was 
rescheduled for a second video hearing to take place in 
September 2000.  According to a ruling by a Board member in 
December 2000, a motion to reschedule that hearing was 
granted after his failure to appear on the basis that he had 
shown good cause.  The veteran was scheduled for a third 
videoconference hearing to take place in January 2001.  The 
record reflects that the January 2001 hearing was canceled.  
Given that no request for a postponement, showing of good 
cause for failure to appear, or proper request for a new 
hearing is part of the record in connection with the January 
2001 hearing, appellate review of the case can now proceed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.704 (2000).

The veteran has been assigned a 10 percent evaluation for his 
tinnitus.  In an April 2001 addendum to its informal hearing 
presentation, the veteran's service representative has 
indicated its belief that separate compensable evaluations 
are warranted for each of the veteran's ears as the result of 
tinnitus.  This matter is referred to the RO for 
adjudication.


FINDING OF FACT

The veteran has Level I hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, Table VI, Table VII, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The record contains a private audiological report in April 
1997 from an employer.  A VA examination report from November 
1997 is also associated with the record.  The record does not 
contain any indication that his bilateral hearing loss has 
increased since the latest VA examination.  The RO informed 
the veteran of the evidence that he needed to support his 
claim by a statement of the case in December 1998 and a 
supplemental statement of the case in March 1999.  He was 
given adequate time to respond thereto, and in light of these 
considerations, the Board concludes that there has been 
substantial compliance with the notice-assistance provisions 
of the Veterans Claims Assistance Act of 2000.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluations are based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See 38 U.S.C.A. § 5110(g).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the increased 
(compensable) rating claim was made.  Nevertheless, it is not 
necessary to remand this claim since he is not prejudiced by 
the Board's consideration of the new regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
amended regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  In this case, 
neither rating criterion can be more favorable to the 
veteran's claim because they are identical.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI; 38 C.F.R. § 4.85(b) and (e), as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single Code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).  

The RO service connected the veteran's bilateral hearing loss 
in September 1989 and assigned a noncompensable evaluation.  
The noncompensable evaluation is still in effect under Code 
6100.

In connection with his claim, the veteran submitted a private 
audiological report from an employer.  According to the April 
1997 report, the veteran's pure tone threshold average scores 
from 1000 Hertz to 4000 Hertz were 31 in the right ear and 33 
in the left ear.  His exact pure tone threshold scores at 
that time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
40
65
LEFT
10
15
15
30
70

The veteran also underwent a VA examination in November 1997.  
He reported that his greatest difficulty hearing was in noisy 
situations.  Audiological testing revealed that his pure tone 
threshold averages were 29 in the right ear, and 34 in the 
left ear.  His exact pure tone threshold scores were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
65
LEFT
15
15
15
30
75

His speech recognition scores on the Maryland CNC word list 
test were 96 percent in both ears.  The examiner diagnosed 
high frequency sensorineural hearing loss bilaterally, and 
she indicated that the veteran was considered a hearing aid 
candidate.

The veteran indicated on his January 1999 substantive appeal 
that a comparison of his hearing as tested during active duty 
and his hearing as reflected by the November 1997 examination 
report reveals that he has suffered significant hearing loss 
since active duty.  The Board is cognizant that the veteran 
is experiencing hearing loss bilaterally, and the record 
reflects that he has been fitted with hearing aids.  On the 
other hand, that hearing loss is not compensable.  In this 
case, the November 1997 VA audiological test and the April 
1997 private examination are the most probative evidence of 
record.  Both reports reveal that the veteran has Level I 
hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VI.  
His scores on both examinations show that the criteria for a 
compensable evaluation for his bilateral hearing loss have 
not been met.  See Table VII.  In this regard, the veteran's 
hearing acuity scores were in the highest hearing acuity 
category in pure tone thresholds averages on both 
examinations.  Further, on the November 1997 examination, the 
speech discrimination scores were 96 percent bilaterally, 
which places his hearing acuity in the highest category.  
Speech discrimination scores were not reflected on the April 
1997 private report.  In other words, although the veteran 
has hearing loss, it is not profound enough to warrant a 
compensable evaluation.  While service connection has been 
established for bilateral hearing loss, the scores on the 
latest examinations do not meet the requirements for an 
increased evaluation at this time.  If the veteran has 
further hearing loss in the future, he should submit another 
claim.  However, the Board must deny the claim for a 
compensable evaluation for bilateral hearing loss at this 
time.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

